 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 1 of 8 PageID# 1




                                  UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division

NATIONWIDE PROPERTY & CASUALTY                          )
INSURANCE COMPANY                                       )
One Nationwide Plaza                                    )
Columbus, Ohio 43215-2226                               )
                                                        )
                   Plaintiff                            )
                                                        )
v.                                                      )    Case No. _____________________
                                                        )
JAQUELINE HUTCHESON                                     )
5917 Woodhaven Court                                    )
Virginia Beach, Virginia 23464-2011                     )
                                                        )
            Defendant                                   )
                                                        )

                        COMPLAINT FOR DECLARATORY JUDGMENT

            Plaintiff, Nationwide Property and Casualty Insurance Company (“Plaintiff” or

“Nationwide”), by counsel, pursuant to 28 U.S.C. § 2201, Rule 57 of the Federal Rules of Civil

Procedure, and the Local Rules of the United States District Court for the Eastern District of

Virginia, states as follows for its Complaint for Declaratory Judgment against the Defendant,

Jacqueline Hutcheson (“Mrs. Hutcheson” or the “Defendant”).

                                              PARTIES

            1.     Plaintiff Nationwide is an insurance company, organized and existing under the

laws of the State of Ohio, with its principal place of business located in Columbus, Ohio.

Nationwide, therefore, a citizen of the State of Ohio, and is not a citizen of Virginia. Nationwide

submits itself to the jurisdiction of this Court.

            2.     Defendant Jacqueline Hutcheson (“Ms. Hutcheson”) is natural person who at all

relevant times was of the age of majority, who is sui juris, who is not a member of the Armed


{02188820.DOCX }                                    1
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 2 of 8 PageID# 2




Forces of the United States on active duty, and resided at 5917 Woodhaven Court, Virginia Beach,

Virginia, 23464-2011. Ms. Hutcheson, therefore, is a citizen of the Commonwealth of Virginia.

            3.     Jacqueline Hutcheson is a necessary party to this action because she is the insured

who seeks liability insurance coverage for the claims and causes of action hereinafter described.

            4.     All necessary and indispensable parties to this adjudication have been properly

joined herein.

                                    JURISDICTION AND VENUE

            5.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because there is diversity of citizenship between the parties and the matter in controversy exceeds

the sum of $75,000, exclusive of interest and costs.

            6.     The venue of this action is properly predicated on 28 U.S.C. § 1391, 28 U.S.C. §127,

and Rule 3 of the Local Rules of the United States District Court for the Eastern District of Virginia,

in that jurisdiction is founded on diversity of citizenship and this action is brought in the judicial

district and division in which the Defendants resides, and/or in which the Defendant is subject to

personal jurisdiction, including the delivery of the Homeowners Policy (described below) to the

named insureds’ address on the Homeowners Policy, 5917 Woodhaven Court, Virginia Beach,

Virginia, 23464-2011.

                                   THE INSURANCE CONTRACT

            7.     Nationwide issued a contract of homeowners insurance to Jacqueline and Ray

Hutcheson as the named insureds, bearing policy number 5345 HO 717803, effective from

November 15, 2017, through November 15, 2018 (the “Homeowners Policy”).

            8.     A true, accurate, and certified copy of the Homeowners Policy is attached as

Exhibit 1 and is incorporated by referenced as if fully restated herein.



{02188820.DOCX }                                    2
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 3 of 8 PageID# 3




            9.     The Homeowners Policy provides liability insurance coverage pursuant to the terms

conditions, limitations, exclusions, definitions, and other provisions of the Homeowners Policy.

            10.    The Homeowners Policy provides such liability insurance coverage subject to the

policy limits of Five Hundred Thousand Dollars ($500,000.00). See Exhibit 1, Declarations, p. 2

of 4.

            11.    There are no other insurance policies issued or written by Nationwide, or any

affiliate insurance carrier of Nationwide, that could afford insurance coverage or benefits to the

Defendant for the claims and causes of action hereinafter described, other than the Homeowners

Policy at issue.

                        THE UNDERLYING CLAIM AND CIVIL ACTION

            12.    It is alleged that between 5:00 p.m. to 5:30 p.m. on or about October 18, 2018, Nava

Cooke, who was at that time believed to be three years of age and a minor child, incurred injuries

when she was bitten by a dog owned by Defendant Ms. Hutcheson (the “Dog Bite”). It is alleged

the aforedescribed incident was the result of the failure of Ms. Hutcheson to properly restrain and

control the dog; her failure to maintain her business premises in a reasonably safe condition for

Nava Cooke’s use; and other acts or omissions of negligence.

            13.    The Dog Bite occurred when Ms. Hutcheson brought the dog into Ms. Hutcheson’s

place of business, Greenbrier Florist, located at 1813 Greenbrier Parkway in Norfolk, Virginia,

and while Mrs. Hutcheson was on the property for business purposes.

            14.    Miss Cooke’s mother, Talanda Kennedy (“Ms. Kennedy”), had been employed by

Ms. Hutcheson and Greenbrier Florist for approximately five years prior to the Dog Bite.

            15.    On or about April 21, 2020, Nationwide was notified of the October 18, 2018 Dog

Bite by Attorney Lawrence Land of the Law Offices of Lawrence Land, who was acting as the



{02188820.DOCX }                                    3
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 4 of 8 PageID# 4




legal representatives of Nava Cooke regarding her claim against Ms. Hutcheson arising out of the

Dog Bite.

            16.    The first notice provided to Nationwide of the events of October 18, 2018 Dog Bite

occurred on April 21, 2020.

                                 First Request for Declaratory Relief
                                             Late Notice

            17.    The preceding and following paragraphs of this Complaint for Declaratory

Judgment are incorporated by reference as if fully restated herein.

            18.    The Liability Conditions (Section II, paragraph 3.a), page J1 of the Nationwide

Policy, requires Defendant Ms. Hutcheson to give notice to Nationwide as soon as practicable in

case of an occurrence, and that requirement is a condition precedent to coverage under the

Nationwide Policy. See Exhibit 1.

            19.    The Dog Bite occurred on or about October 18, 2018.

            20.    Defendant Ms. Hutcheson was present when the Dog Bite occurred and had actual

notice of the Dog Bite at the time it occurred, and knew Nava Cooke had sustained injuries and

would require medical care.

            21.    The first notice provided to Nationwide by of the Dog Bite, or on behalf of

Defendant Ms. Hutcheson or any other person or party, took place on or about April 21, 2020.

            22.    The Defendant, Ms. Hutcheson, failed to comply with the Liability Conditions of

the Policy by failing to so notify Nationwide of the Dog Bite, and Nationwide was not notified

until on or about April 21, 2020, of the Dog Bite that occurred on or about October 18, 2018.

            23.    Nationwide has been called upon under Nationwide Policy to provide

indemnification to Defendant Ms. Hutcheson in connection with the Dog Bite to Nava Cooke, and

pay any claims judgments or compromises that might be rendered against Ms. Hutcheson for

{02188820.DOCX }                                   4
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 5 of 8 PageID# 5




bodily injuries and resulting damages sustained by, or for, Nava Cooke resulting from the Dog

Bite.

            24.    Nationwide has been, and continues, to investigate the Dog Bite under a complete

reservation of rights.

            25.    Therefore, there exists an actual controversy and dispute between the parties hereto

involving the obligation of Nationwide to defend and be liable for damages claimed by Nava

Cooke and arising out of the Dog Bite.

            26.    Nationwide denies that it has any obligation to provide insurance coverage for the

claims and any causes of action asserted by, or that may be asserted by or for, Nava Cooke, under

the Nationwide Insurance Policy on the ground that the Defendant Ms. Hutcheson failed to comply

with the condition precedent to coverage under the policy requiring them to give notice to

Nationwide as soon as practicable in case of an occurrence, by failing to so notify Nationwide until

on or about April 21, 2020 of the events of October 18, 2018 Dog Bite.

                                Second Request for Declaratory Relief
                                 No Coverage For Business Liability

            27.    The preceding and following paragraphs of this Complaint for Declaratory

Judgment are incorporated by reference as if fully restated herein.

            28.    The Liability Exclusions (Section II, paragraph b)), page H1 of the Nationwide

Policy, provides that Coverage E - Personal Liability and Coverage F – Medical Payments to

Others Coverage “do not apply to bodily injury or property damage: … b) arising out of the

business pursuits of an Insured. See Exhibit 1.

            29.    The Dog Bite arose out of the business pursuits of Defendant Ms. Hutcheson on the

premises of her business, Greenbrier Florist.

            30.    Mrs. Kennedy, Nava Cooke’s mother, was an employee of Greenbrier Florist

{02188820.DOCX }                                    5
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 6 of 8 PageID# 6




and/or Mrs. Hutcheson prior to and on the date and time that the Dog Bite occurred.

            31.    At the time the Dog Bite occurred, Ms. Hutcheson was at her place of business,

Greenbrier Florist, located at 1813 Greenbrier Parkway in Norfolk, Virginia, for a business

purpose.

            32.    Nationwide denies that it has any obligation to provide insurance coverage for the

claims and any causes of action asserted by, or that may be asserted by or for, Nava Cooke, under

the Nationwide Insurance Policy on the ground that the Dog Bite arose out of the business pursuits

and on the business premises of Defendant Ms. Hutcheson and/or her business, Greenbrier Florist.

                                             Jury Demand

      29.          Nationwide hereby demands a trial by jury.

            WHEREFORE, having set forth the grounds for its Complaint for Declaratory Judgment,

Nationwide prays as follows:

            A.     That is Court finds it has jurisdiction to issue declaratory judgment as to the

rights and obligations of the parties hereto; that it find that venue is proper in this Court for the

adjudication of the rights and obligations of the parties as to the Nationwide Policy; and that it

find that all necessary and essential parties have been properly joined herein; and

            B.     That this Court finds the Nationwide Policy was issued to Defendant Ms.

Hutcheson as a Named Insured, and the policy was effective for the period from November 15,

2017, through November 15, 2018; and

            C.     That this Court finds the Nationwide Insurance Policy is the only policy of

insurance written or issued by Nationwide, or its affiliates, that could afford coverage to or for

the Defendant Ms. Hutcheson for the claims and causes of action arising, either directly or

indirectly, out of the Dog Bite; and


{02188820.DOCX }                                    6
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 7 of 8 PageID# 7




            D.     That this Court finds the terms and conditions of the Nationwide Insurance Policy

required the Defendant to give notice as soon as practicable of the Dog Bite when it occurred on

or about October 18, 2018, and that such notice is a condition precedent to coverage; and

            E.     That this Court finds the Defendant Ms. Hutcheson was aware of the Dog Bite on

or about October 18, 2018 when it allegedly occurred, and knew Nava Cooke had sustained

injuries and would require medical care; and

            F.     That this Court finds the first notice of the Dog Bite provided to Nationwide by,

or on behalf of the Defendant Mrs. Hutcheson, or from any other source, on or about April 21,

2020; and

            G.     That this Court finds the Defendant failed to notify Nationwide as soon as

practicable of the Dog Bite; that the failure of the Defendant to provide notice to Nationwide as

soon as practicable violated the terms and conditions of the Nationwide Policy; that the violation

of the terms and conditions of the Nationwide Policy constituted a material breach of contract by

the Defendant Ms. Hutcheson; that as a result Nationwide does not owe insurance coverage or

benefits to, or for the Defendant Ms. Hutcheson for claims or causes of action related, either

directly or indirectly, to the Dog Bite; and

            H.     That this Court finds the claims and causes of action arising out of the Dog Bite

arose out of the business pursuits of the named insured, Defendant Ms. Hutcheson; that claims

arising out of business pursuits of Ms. Hutcheson were excluded from coverage under the

Nationwide Policy of Insurance; and that as a result Nationwide does not owe insurance

coverage or benefits to, or for the Defendant Ms. Hutcheson for claims or causes of action

related, either directly or indirectly, to the Dog Bite; and

            I.     That this Court finds the Nationwide Policy of Insurance does not afford coverage



{02188820.DOCX }                                    7
 Case 2:20-cv-00543-AWA-RJK Document 1 Filed 11/02/20 Page 8 of 8 PageID# 8




for any claims or causes of action asserted by or against the Defendant Ms. Hutcheson, either

directly or indirectly, arising out of the Dog Bite; and

            J.     That this Court declares Nationwide has no obligation to provide insurance

coverage or benefits to or for the Defendant Ms. Hutcheson, or to pay any judgments, settlements

or claims arising, either directly or indirectly, out of the Dog Bite; and

            K.     That this Court enters an Order incorporating all of the above described findings

of fact and conclusions of law; and

            L.     That this Court grants to Nationwide such further relief as it might deem

appropriate.

                                                 NATIONWIDE PROPERTY & CASUALTY
                                                 INSURANCE COMPANY

                                                 By Counsel




____/s/ Daniel L. Robey___________
Daniel L. Robey, Esquire
Virginia Bar Number: 15531
MIDKIFF, MUNCIE & ROSS, P.C.
10461 White Granite Drive, Suite 225
Oakton, Virginia 22124
Telephone: (703) 938-5989
Facsimile: (703) 938-5980
Email: drobey@midkifflaw.com
Counsel for Nationwide Property & Casualty Insurance Company




{02188820.DOCX }                                    8
